Title: Enclosure III: [Statement of the Bills Which Have Been Drawn by the Treasurer], 3 January 1792
From: Treasury Department,Hamilton, Alexander
To: 



No. III.
A Statement of the Bills Which Have Been Drawn by the Treasurer of the United States, upon the Commissioners in Amsterdam, Shewing the Application of the Monies Arising from the Sales of Those Bills, and the Balance Which Remains Unapplied.







Florins Sts. d.
Dollars. Cts.


The Amount of Bills sold by the Banks of North America and New York, as settled  at the Treasury, is

2.468.673.12. 8.
997.443.53


Amount of Interest which has arisen on the credit allowed to the Purchasers


8.082.83


Amount of Bills furnished the Secretary of State
99.000.  




Ditto ditto
 95.947.10.










194.947.10.  
78.766.67.








2.663.621. 2. 8.
1.084.293. 3.





Amount of Bills disposed of by the Bank of the United States.





florins

dollars. Cts.




1792.
April
17th.
500.00.
favor J. Kean at 36⁴⁄₁₁ d.
202.020.20





June
30th.
123.750
T. Jefferson     do
50.000.  




From
July
12th.
}

15th

1.100.000.
J. Kean 40⁷⁄₁₀ cents
447.700.  



to
Octo:



Nov.
30th.
1.237.500.
T. Willink 36⁴⁄₁₀ g.
500.000.  





Dec.
28th.
   24.750.
J. Kean    do
  10.000.  .










2.986.000.    
1.209.720.20.


Interest which will accrue on the Sales computed according to the terms aforesaid

10.755.90.








5.649.621. 2. 8.
2.304.769.13.




Payments made on account of the French Debt principally for the supply of the French Colony at St. Domingo.





Dollars. Cts.



1792
February,
21st.
To the Minister plenipotentiary of France
8.325. .




December,
15th
ditto
5445. .




February,
21st.
the Consul General of France
22.000. .




March,
12th
ditto
100.000. .




May,
31st.
ditto
100.000. .




September,
17th
ditto
26.088. .




“
28th
ditto
17.936. .




October,
15th
ditto
24 660…




November,
1st.
ditto
19.961. .




“
16th
ditto
2.358. .




“
22d
ditto
8.997. .




“
30th
ditto
64.935. 1.




December
15th
ditto
34.558. .




“
31st.
ditto
10.000. .








445.263.83*


Payment of the debt due to certain foreign Officersmade and to be made
 191.316.90†






Dollars,
 636.580.73


Remarks.
* The continuing necessity of the Colony of St Domingo will call for further supplies. A decree of the National Assembly of France of the 26th. of June 1792, contemplates a supply from the United States of 4.000.000 of livres, or 720.000 dollars.
† Provision has been made for the payment of the principal part of the interest of this debt, at Paris, according to stipulation. Interest upon the whole ceased on the 1st of January 1793.

  
    The residue of the sum drawn for is applicable to the purchase of the public debt. There remains to be received, according to the
  
  
    terms of sale,
    Dollars,
    632.132. 2.
  


  Treasury Department, January 3d.
    1793.
  Alexander Hamilton Secretary of the Treasury

